DETAILED ACTION
I. ACKNOWLEDGEMENTS
The current application, 16/902903 ("the instant application"), was filed June 16, 2020.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding
The instant application is a reissue application of U.S. Patent No. 10,126,838 (“the ‘838 Patent”). The ‘838 Patent was filed as application 15/344643 (“the ‘643 application”), on November 7, 2016.   
	The Examiner further notes that a litigation search revealed that no litigation was pending involving the ‘838 patent.  Also based upon the Examiner's independent review of the ‘838 patent itself and the prosecution history, the Examiner cannot locate any previous or additional reexaminations, supplemental examinations, certificates of correction, or other ongoing proceedings involving the ‘838 patent before the Office. 

II. CLAIM STATUS
The ‘838 Patent issued with claim 1-28 (“Patented Claim”).  The preliminary amendment of 6/16/2020 amends claims 7 and 8 and adds claims 29 and 30.   As of the date of this Office Action, the status of the claims is:
a. Claims 1-30 are pending (“Pending Claims”).
b. As a result of this office action, claims 1-30 are examined on the merits below.



III. AMENDMENTS
The Amendments to the claims filed 6/16/2020 and the amendment to the specification filed 1/22/2021 have been entered.  

IV. PRIORITY AND CONTINUING DATA
	Based upon a review of the instant application and ‘838 Patent, the Examiner finds that
The ‘838 patent is not claiming domestic priority under 35 U.S.C. § 120 or 35 U.S.C. § 119(e). Also, based upon a review of the ‘838 Patent itself, the Examiner finds that the ‘838 Patent is claiming foreign priority under 35 USC § 119(a) to JP 2015-227042, filed November 19, 2015.    
Because the earliest possible effective filing date of the instant application is on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions apply to the current claims.

V. DUTY OF DISCLOSURE
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,126,838 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

VI. REISSUE DECLARATION

The reissue declaration is improper.  Specifically, the error statement states that the error is that Applicant claimed less than it had a right to claim.  Claiming less than one had a right to claim means the claims were too narrow and are being broadened.  However, the correction to the error is that applicant submitted narrowing dependent claims.  Applicant should submit a new declaration stating that the error is that it claimed more than it had a right it claim.    
Claims 1-30 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

VII. REJECTIONS 35 USC 112

Claims 2 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claims 2 and 14 state that when the first angle of rotation changes from the second range to an angle range that does not overlap the second range, only the second image is displayed.   This is supported by column 4, lines 33+.  However, steps S206 and S207 of figure 9 contradict claim 2 in that it shows that only if the first angle of rotation is changed from the second range to the first range is the second image only displayed, and that if the angle of rotation is changed into another angle range besides the first or second range, then the device goes to sleep.  Hence, the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-12, 25, and 26 are rejected in that claims 1-28 were the issued claims in the ‘838 Patent and claims 1-12, 25, and 26 exist in both this application and in reissue 17/094179.  The same claim of the patent cannot, however, be presented for examination in both the parent reissue application and the continuation reissue application, as a pending claim, in either its original or amended versions.  MPEP 1451 II.  As such, claims 1-12, 25, and 26 present one coverage in the current application, and a second coverage in 17/094179.  As such, the claims are inconsistent and indefinite MPEP 1451 I and II.  
Claims 6 and 18 are rejected in that Applicant refers to a third axis of rotation, but there is no second axis in this claim, as the second axis of rotation is recited in claims 5 and 17, and claims 6 and 18 depends on claims 1 and 13.  
Claim 11 is rejected as being indefinite in that the claim recites that the display area is divided into two regions by a boundary line that is perpendicular to the first axis.  The first axis was defined in claim 1 as being parallel to the direction in which the forearm extends.  Therefore, a boundary line extending perpendicular to this direction would split the screen into a 
Claim 12 is rejected as being indefinite in that the claim recites that the display area is divided into two regions by a boundary line that is parallel to the first axis.  The first axis was defined in claim 1 as being parallel to the direction in which the forearm extends.  Therefore, a boundary line extending parallel to this direction would split the screen into a left side and a right side.  However, the claim recites that there is a fingertip side and an elbow side.  This is contradictory and hence the claim is indefinite.  It appears that Applicant has mixed up claims 11 and 12, and that claim 11 should recite parallel to the first axis and claim 12 perpendicular
Claims 19 and 20 are rejected in that there is no antecedent basis for the third angle range, as the third angle range was recited in claim 17, and claims 19 and 20 depends on claim 18 and 13.  
Claims 23 and 24 are rejected as being identical to each other.  It appears that Applicant meant to have claims 23 and 24 mirror claims 11 and 12, but this is not the case.  
Claims 23 and 24 are rejected as being indefinite in that the claim recites that the display area is divided into two regions by a boundary line that is parallel to the first axis.  The first axis was defined in claim 1 as being parallel to the direction in which the forearm extends.  Therefore, a boundary line extending parallel to this direction would split the screen into a left side and a right side.  However, the claim recites that there is a fingertip side and an elbow side.  This is contradictory and hence the claim is indefinite.  
Claims 25 and 26 are indefinite in that they refer to a sixth angle range, but in these claims there is no third, fourth, or fifth angle range.

IX. CLAIM REJECTIONS 35 USC 251

Claims 1-12, 25, and 26 are rejected under 35 USC 251 in that the issuance of claims 1-28 in the current application would be superseded by the issuance of claims 1-12, 25, and 26 in 17/094179.  See MPEP 1451 I and II for an explanation.  

IX. CLAIM REJECTIONS 35 USC 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because they recite non-statutory subject matter.

Claims 1, 13, 27, and 28 are rejected in that the claims recite that the band extends around the forearm.  The forearm is part of the human body.  The human body is non-statutory subject matter and cannot be positively recited.  Applicant should amend the claim to recite that the band is adapted to extend around the forearm or extends around the forearm when worn, or use similar language.  
Claims 11 and 12 are rejected in that the claims define the display in terms of the body, i.e. facing the body, facing away from the body, fingertip side, or elbow side.  Applicant should again amend the claim to inferentially or functionally recite the body.  
Claims 23 and 24 are rejected in that the claims define the display in terms of the body, i.e. fingertip side, or elbow side.  Applicant should again amend the claim to inferentially or functionally recite the body.  Claims 23 and 24 are also rejected in that the claims recite that the boundary line is parallel to the forearm.  


XI. ART REJECTIONS

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Rejections based on Seo

Claims 1, 4, 12, 13, 16, 23, 24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al US PG PUB 2014/0160078 in view of Park US Patent 8,896,526, and Hong et al US PG PUB 2015/0186024.

Claim 1 is rejected in that Seo teaches a mobile device 1000 worn on the wrist or forearm that includes a band 100 that extends around the forearm in in an arcuate shape, a body 110 having a display that performs a display in a display area, a sensor 140 that detects rotation of the body in a first direction where the display has been rotated with respect to a first axis of rotation (see figure 8), and a controller 120 controls the display according to the angle or rotation.  The first axis is perpendicular to a second axis, which crosses the forearm, and is parallel to the forearm.  Furthermore, the first and second axes form a plane that is parallel to the display when the display is worn on the forearm.  Seo does not specifically state that rotation is detected by the device turning through a first angle of rotation.  However, Park teaches with respect to figure 4 and column 4, lines 45+, detecting rotation of a wrist mounted smart watch when the device is 
Claim 4 is rejected in that both images in the combination are applications that are executable in the terminal.  
Claim 12 is rejected in that display is a display of Hong with a split screen (screens 401 and 402) divided by a boundary line 410 that is parallel to the first axis, and each app is on a different side of the boundary line.  

Claims 27 and 28 are rejected for the reasons given above, noting that the combination also teaches the method.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al in view of Park and Hong et al, as applied to claims 1, 4, 12, 13, 16, 23, 24, 27, and 28 above, further in view of Ahmed et al US PG PUB 2015/0172238.

As to claim 11, the combination has a split screen with the dividing line parallel to the first axis, i.e. dividing the screen vertically. Ahmed teaches the equivalence of vertical and horizontal split screens in paragraph [0041].  As such, it would have been obvious to modify the combination to use a horizontal split screen, as it is merely the use of one known display technique for another.  

Claims 1, 4, 12, 13, 16, 23, 24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al in view of Park and Strutin-Belinoff et al US PG PUB 2014/0157163

Seo teaches a mobile device 1000 worn on the wrist or forearm that includes a band 100 that extends around the forearm in in an arcuate shape, a body 110 having a display that performs a display in a display area, a sensor 140 that detects rotation of the body in a first direction where the display has been rotated with respect to a first axis of rotation (see figure 8), and a controller 120 controls the display according to the angle or rotation.  The first axis is perpendicular to a second axis, which crosses the forearm, and is parallel to the forearm.  Furthermore, the first and second axes form a plane that is parallel to the display when the display is worn on the forearm.   Seo does not specifically state that rotation is detected by the device turning through a first angle of rotation.  However, Park teaches with respect to figure 4 and column 4, lines 45+, detecting 
Claim 4 is rejected in that both images in the combination are applications that are executable in the terminal.  
Claim 12 is rejected in that display of Strutin-Belinoff has a split screen  divided by a boundary line that is parallel to the first axis, and each app is on a different side of the boundary line.  

Claims 27 and 28 are rejected for the reasons given above, noting that the combination also teaches the method.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al in view of Park and Strutin-Belinoff, as applied to claims 1, 4, 12, 13, 16, 23, 24, 27, and 28  above, further in view of Ahmed et al US PG PUB 2015/0172238.

As to claim 11, the combination has a split screen with the dividing line parallel to the first axis, i.e. dividing the screen vertically. Ahmed teaches the equivalence of vertical and horizontal split screens in paragraph [0041].  As such, it would have been obvious to modify the combination to use a horizontal split screen, as it is merely the use of one known display technique for another.  

Rejections based on Carceroni

Claims 1, 4, 12, 13, 16, 23, 24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Carceroni et al US PG PUB 2017/0003747 in view of Park US Patent 8,896,526, and Hong.

Carceroni teaches a mobile device 100 worn on the wrist or forearm that includes a band 116 that extends around the forearm in in an arcuate shape, a body 118 having a display 104 that performs a display in a display area, a sensor 102 that detects rotation of the body in a first direction where the display has been rotated with respect to a first axis of rotation (see figure 4 and paragraph [0032]), and a controller 108 controls the display according to the angle of rotation.  The first axis is perpendicular to a second axis, which crosses the forearm, and is parallel to the forearm (see figure 1).  Furthermore, the first and second axes form a plane that is 
Claim 4 is rejected in that both images in the combination are applications that are executable in the terminal.  

Claims 13, 16, 23, and 24 are rejected for the reasons given above in the rejection to claims 1, 4, 6, and 12.  
Claims 27 and 28 are rejected for the reasons given above, noting that the combination also teaches the method.  

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carceroni et al in view of Park and Hong, as applied to claims 1, 4, 12, 13, 16, 23, 24, 27, and 28 above, further in view of Motoyama et al US PG PUB 20160041620

Claims 6 and 18 are rejected in that in Carceroni, the sensor is a triaxial sensor that detects motion or rotation along three axes (see paragraph [0022]).  It is not an angular velocity sensor.  However, Motoyama teaches in paragraph [0256] and [0267] using an angular velocity sensor to measure rotation of a wrist mounted device.  Hence, it would have been obvious to modify the combination to use an angular velocity sensor, as it is merely the substitution of one known equivalent sensor for another.   
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Carceroni et al in view of Park and Hong, as applied to claims 1, 4, 12, 13, 16, 23, 24, 27, and 28 above, further in view of Ahmed et al US PG PUB 2015/0172238.

As to claim 11, the combination has a split screen with the dividing line parallel to the first axis, i.e. dividing the screen vertically. Ahmed teaches the equivalence of vertical and horizontal split screens in paragraph [0041].  As such, it would have been obvious to modify the combination to use a horizontal split screen, as it is merely the use of one known display technique for another.  
Claims 1, 4, 12, 13, 16, 23, 24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Carceroni et al US PG PUB 2017/0003747 in view of Park US Patent 8,896,526, and Strutin-Belinoff.

Carceroni teaches a mobile device 100 worn on the wrist or forearm that includes a band 116 that extends around the forearm in in an arcuate shape, a body 118 having a display 104 that performs a display in a display area, a sensor 102 that detects rotation of the body in a first direction where the display has been rotated with respect to a first axis of rotation (see figure 4 and paragraph [0032]), and a controller 108 controls the display according to the angle of rotation.  The first axis is perpendicular to a second axis, which crosses the forearm, and is parallel to the forearm (see figure 1).  Furthermore, the first and second axes form a plane that is parallel to the display when the display is worn on the forearm.  Carceroni does not specifically state that rotation is detected by the device turning through a first angle or rotation.  However, Park teaches with respect to figure 4 and column 4, lines 45+, detecting rotation of a wrist mounted smart watch when the device is turned past a threshold angle. The use of such a threshold angle is advantageous in that it prevents accidentally detecting rotation by minor movements.  As such, it would have been obvious to modify Carceroni to detect rotation when the wrist is rotated past a threshold angle, so as to prevent accidentally changing the display.  As such, when the display is in a first angle range, i.e. less than the threshold angles (see figure 4 of Park), a first image is shown on the display of Carceroni, and when the angle changes to a second range that does not overlap the first range (the range outside of the threshold angles), the device of Carceroni displays a second image.  The second image does not include at least part of the first display image and part of a second, different display image.  Strutin-Belinoff teaches a method of controlling a display on a mobile device to switch between displaying a single app and a split screen with multiple apps, a first app on one side and one or more on the second side (see 
Claim 4 is rejected in that both images in the combination are applications that are executable in the terminal.  
Claim 12 is rejected in that display of Strutin-Belinoff has a split screen  divided by a boundary line that is parallel to the first axis, and each app is on a different side of the boundary line.  
Claims 13, 16, 23, and 24 are rejected for the reasons given above in the rejection to claims 1, 4, 6, and 12.  
Claims 27 and 28 are rejected for the reasons given above, noting that the combination also teaches the method.  

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carceroni et al in view of Park and Strutin-Belinoff, as applied to claims 1, 4, 6, 12, 13, 16, 18, 23, 24, 27, and 28   above, further in view of Motoyama et al US PG PUB 20160041620

Claims 6 and 18 are rejected in that in Carceroni, the sensor is a triaxial sensor that detects motion or rotation along three axes (see paragraph [0022]).  It is not an angular velocity sensor.  However, Motoyama teaches in paragraph [0256] and [0267] using an angular velocity sensor to measure rotation of a wrist mounted device.  Hence, it would have been obvious to .   

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Carceroni et al in view of Park and Strutin-Belinoff, as applied to claims 1, 4, 6, 12, 13, 16, 18, 23, 24, 27, and 28   above, further in view of Ahmed et al US PG PUB 2015/0172238.

As to claim 11, the combination has a split screen with the dividing line parallel to the first axis, i.e. dividing the screen vertically. Ahmed teaches the equivalence of vertical and horizontal split screens in paragraph [0041].  As such, it would have been obvious to modify the combination to use a horizontal split screen, as it is merely the use of one known display technique for another.  
XII. ALLOWABLE SUBJECT MATTER
Claims 2, 3, 5, 7-10, 14, 15, 17, 19, 20, 25, 26, 29, and 30 would be allowable if the rejections under 35 U.S.C. 101, 112, and 251 set forth in this Office action were overcome and the claims were rewritten to include all of the limitations of the base claim and any intervening claims. 
	Claims 2, 3, 14, and 15 define over the art of record in that none of the art teaches that after the portion of the first and second images have been simultaneously displayed, if the first angle of rotation changes from the second angle range, the controller cause the second image to be displayed and the first not to be displayed.  The Examiner notes that Strutin-Belinoff has the capability to display a first app, then the split screen, and then the second app only (see figure 5 and paragraph [0017])), the combination does not teach that the display does so when the angle changes out of the second angle range.  

Claims 9, 10, 21, and 22 define over the art in that none of the art has the second angle range having a fourth and fifth angle, or displaying the second image only when the first angle of rotation changes from the fifth angle range to the first angle range and displaying the first image only if the first angle of rotation changes from the fourth angle range to the first angle range.  
Claim 19 defines over the art in that the prior art does not teach the angle ranges in combination with the other claim features, as claimed.  
Claim 20 defines over the art in that none of the art teaches turning the display off when the second angle of rotation does not overlap the third angle range.  
Claims 25 and 26 defines over the art in that none of the art changes the display to the first image and not the second when the first angle range changes from the sixth angle range to the first angle range.  
Claims 29 and 30 define over the art of record in that none of the art part of the first image to be slid out of the display area and part of the second image to be slid into the display area, as claimed.  
XIII. PRIOR ART 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kita US Patent 9,703,384 changes display images in response to a user rotating their wrist.  
XIV. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/ROBERT L NASSER/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees: 

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992